1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10                               SOUTHERN DIVISION
11
     BLACKHAWK MANUFACTURING          )           Case No. 8:19-cv-01173-DOC-JDEx
12   GROUP INC. d/b/a 80 PERCENT      )
     ARMS, a California corporation,  )
13                                    )           STIPULATED PROTECTIVE
                   Plaintiff,         )           ORDER
14                                    )
            v.                        )
15                                    )           Hon. David O. Carter
     TACTICAL GEAR HEADS LLC          )
16   d/b/a 80% LOWERS, an Indiana     )           Hon. John D. Early
     limited liability company,       )
17   CHAD MYERS, an individual,       )
18   JACQUELYN MYERS, an individual, ))
     and WILLIAM MCALLISTER, an       )
19   individual,                      )
                   Defendants.        )
20                                    )
21
22
23         Based on the Stipulation of the parties (Dkt. 28), and for good cause
24
     appearing therein, the Court finds and orders as follows:
25
26   ///

27   ///

28   ///
1           1.     PURPOSES AND LIMITATIONS
2           1.1    Discovery in this action is likely to involve production of
3    confidential, proprietary or private information for which special protection from
4    public disclosure and from use for any purpose other than pursuing this litigation
5    may be warranted. Accordingly, the parties hereby stipulate to and petition the
6    Court to enter the following Stipulated Protective Order.
7           1.2    The parties acknowledge that this Order does not confer blanket
8    protections on all disclosures or responses to discovery and that the protection it
9    affords from public disclosure and use extends only to the limited information or
10   items that are entitled to confidential treatment under the applicable legal
11   principles.
12          2.     GOOD CAUSE STATEMENT
13          2.1    This action is likely to involve trade secrets, customer and pricing
14   lists and other valuable research, development, commercial, financial, technical
15   and/or proprietary information for which special protection from public
16   disclosure and from use for any purpose other than prosecution of this action is
17   warranted. Such confidential and proprietary materials and information consist
18   of, among other things, confidential business or financial information,
19   information regarding confidential business practices, or other confidential
20   research, development, or commercial information (including information
21   implicating privacy rights of third parties), information otherwise generally
22   unavailable to the public, or which may be privileged or otherwise protected from
23   disclosure under state or federal statutes, court rules, case decisions, or common
24   law.
25          2.2    Accordingly, to expedite the flow of information, to facilitate the
26   prompt resolution of disputes over confidentiality of discovery materials, to
27   adequately protect information the parties are entitled to keep confidential, to
28   ensure that the parties are permitted reasonable necessary uses of such material in
                                             -1-
1    preparation for and in the conduct of trial, to address their handling at the end of
2    the litigation, and serve the ends of justice, a protective order for such information
3    is justified in this matter.
4           2.3      It is the intent of the parties that information will not be designated
5    as confidential for tactical reasons and that nothing be so designated without a
6    good faith belief that it has been maintained in a confidential, non-public manner,
7    and that good cause exists for keeping it from becoming a part of the public record
8    of this case.
9           3.       ACKNOWLEDGMENT OF THE UNDER SEAL FILING
10                   PROCEDURE
11          3.1      The parties acknowledge, as set forth in Paragraph 14.3, below, that
12   this Stipulated Protective Order does not entitle them to file confidential
13   information under seal; Local Civil Rule 79-5 sets forth the procedures that must
14   be followed and the standards that will be applied when a party seeks permission
15   from the court to file material under seal.
16          3.2      There is a strong presumption that the public has a right of access to
17   judicial proceedings and records in civil cases.           In connection with non-
18   dispositive motions, good cause must be shown to support a filing under seal. See
19   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006),
20   Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002), Makar-
21   Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
22   stipulated protective orders require good cause showing), and a specific showing
23   of good cause or compelling reasons with proper evidentiary support and legal
24   justification, must be made with respect to Protected Material that a party seeks
25   to file under seal.
26          3.3      The parties’ mere designation of Disclosure or Discovery Material
27   as CONFIDENTIAL does not— without the submission of competent evidence
28
                                                -2-
1    by declaration, establishing that the material sought to be filed under seal qualifies
2    as confidential, privileged, or otherwise protectable—constitute good cause.
3          3.4    If a party requests sealing information that is related to a dispositive
4    motion or trial, then compelling reasons—not merely good cause—for the sealing
5    must be shown, and the relief sought shall be narrowly tailored to serve the
6    specific interest to be protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d
7    665, 677–79 (9th Cir. 2010). In this circumstance, for each item or type of
8    information, document, or thing sought to be filed or introduced under seal, the
9    party seeking protection must articulate compelling reasons, supported by
10   specific facts and legal justification, for the requested sealing order. Again,
11   competent evidence supporting the application to file documents under seal must
12   be provided by declaration.
13         3.5    Any document that is not confidential, privileged, or otherwise
14   protectable in its entirety will not be filed under seal if the confidential portions
15   can be redacted. If a document can be redacted, then a redacted version for public
16   viewing, omitting only the confidential, privileged, or otherwise protectable
17   portions of the document, shall be publicly filed. Any application that seeks to
18   file documents under seal in their entirety should include an explanation of why
19   redaction is not feasible.
20         4.     DEFINITIONS
21         4.1    “Action” means this federal lawsuit pending in U.S. District Court,
22   Central District of California, Case No. 8:19-cv-01173-DOC-JDE, captioned
23   Blackhawk Manufacturing Group Inc. v. Tactical Gear Heads LLC, et al.
24         4.2    “Challenging Party” means a Party or Non-Party that challenges the
25   designation of information or items under this Order.
26         4.3    “CONFIDENTIAL Information” means information (regardless of
27   how it is generated, stored, or maintained) or tangible things that qualify for
28
                                              -3-
1    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
2    the Good Cause Statement.
3          4.4    “CONFIDENTIAL - ATTORNEYS’ EYES ONLY” means
4    CONFIDENTIAL Information that is considered to be most sensitive by a party,
5    including but not limited to trade secret or other confidential research,
6    development, financial or other commercial information.
7          4.5    “Designating Party” means a Party or Non-Party that designates
8    information or items that it produces in disclosures or in responses to discovery
9    as “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’ EYES ONLY.”
10         4.6    “Disclosure or Discovery Material” means all items or information,
11   regardless of the medium or manner in which it is generated, stored, or maintained
12   (including, among other things, testimony, transcripts, and tangible things), that
13   are produced or generated in disclosures or responses to discovery.
14         4.7    “Expert” means a person with specialized knowledge or experience
15   in a matter pertinent to the litigation who has been retained by a Party or its
16   counsel to serve as an expert witness or as a consultant in this Action.
17         4.8    “Non-Party” means any natural person, partnership, corporation,
18   association or other legal entity not named as a Party to this action.
19         4.9    “Outside Counsel of Record” means attorneys who are not
20   employees of a Party to this Action but who are retained to represent a Party to
21   this Action and have appeared in this Action on behalf of that Party or are
22   affiliated with a law firm that has appeared on behalf of that Party, and including
23   support staff of said attorneys.
24         4.10 “Party” means any party to this Action, including all of its officers,
25   directors, employees, consultants, retained experts, and Outside Counsel of
26   Record (and their support staffs).
27         4.11 “Producing Party” means a Party or Non-Party that produces
28   Disclosure or Discovery Material in this Action.
                                             -4-
1          4.12 “Professional Vendors” means persons or entities that provide
2    litigation support services (e.g., photocopying, videotaping, translating, preparing
3    exhibits or demonstrations, and organizing, storing, or retrieving data in any form
4    or medium) and their employees and subcontractors.
5          4.13 “Protected Material” means any Disclosure or Discovery Material
6    that is designated as “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’
7    EYES ONLY.”
8          4.14    “Receiving Party” means a Party that receives Disclosure or
9    Discovery Material from a Producing Party.
10         5.     SCOPE
11         5.1    The protections conferred by this Stipulation and Order cover not
12   only Protected Material (as defined above), but also (1) any information copied
13   or extracted from Protected Material; (2) all copies, excerpts, summaries, or
14   compilations of Protected Material; and (3) any testimony, conversations, or
15   presentations by Parties or their Outside Counsel of Record that might reveal
16   Protected Material.
17         5.2    Any use of Protected Material at trial shall be governed by the orders
18   of the trial judge and other applicable authorities. This Order does not govern the
19   use of Protected Material at trial.
20         6.     DURATION
21         6.1    Once a case proceeds to trial, information that has been designated
22   as CONFIDENTIAL or maintained as CONFIDENTIAL pursuant to this
23   Protective Order, that is used or introduced as an exhibit at trial becomes public
24   and will be presumptively available to all members of the public, including the
25   press, unless compelling reasons supported by specific factual findings to proceed
26   otherwise are made to the trial judge in advance of the trial. See Kamakana, 447
27   F.3d at 1180–81 (distinguishing “good cause” showing for sealing documents
28
                                             -5-
1    produced in discovery from “compelling reasons” standard when merits-related
2    documents are part of court record).
3             6.2   Accordingly, the terms of this Protective Order do not extend beyond
4    the commencement of the trial for protected material that is used or introduced at
5    trial.
6             6.2   This Protective Order remains in effect after commencement of trial
7    for protected material up to and until such time that the material is used at trial.
8             7.    DESIGNATING PROTECTED MATERIAL
9             7.1   Exercise of Restraint and Care in Designating Material for
10   Protection. Each Party or Non-Party that designates information or items for
11   protection under this Order must take care to limit any such designation to specific
12   material that qualifies under the appropriate standards. The Designating Party
13   must designate for protection only those parts of material, documents, items or
14   oral or written communications that qualify so that other portions of the material,
15   documents, items or communications for which protection is not warranted are
16   not swept unjustifiably within the ambit of this Order.
17            Mass, indiscriminate, or routinized designations are prohibited.
18   Designations that are shown to be clearly unjustified or that have been made for
19   an improper purpose (e.g., to unnecessarily encumber the case development
20   process or to impose unnecessary expenses and burdens on other parties) may
21   expose the Designating Party to sanctions.
22            If it comes to the awareness of a Designating Party that information or
23   items that it designated for protection do not qualify for protection, that
24   Designating Party must promptly notify all other Parties that it is withdrawing the
25   inapplicable designation.
26            7.2   Manner and Timing of Designations. Except as otherwise provided
27   in this Order, or as otherwise stipulated or ordered, Disclosure of Discovery
28
                                              -6-
1    Material that qualifies for protection under this Order must be clearly so
2    designated before the material is disclosed or produced.
3           Designation in conformity with this Order requires the following:
4                  (a)   for information in documentary form (e.g., paper or electronic
5    documents, but excluding transcripts of depositions or other pretrial or trial
6    proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or
7    “CONFIDENTIAL          -    ATTORNEYS’          EYES       ONLY”      (hereinafter
8    “CONFIDENTIAL legend”) to each page that contains protected material. If
9    only a portion of the material on a page qualifies for protection, the Producing
10   Party also must clearly identify the protected portion(s) (e.g., by making
11   appropriate markings in the margins).
12          A Party or Non-Party that makes original documents available for
13   inspection need not designate them for protection until after the inspecting Party
14   has indicated which documents it would like copied and produced. During the
15   inspection and before the designation, all of the material made available for
16   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
17   identified the documents it wants copied and produced, the Producing Party must
18   determine which documents, or portions thereof, qualify for protection under this
19   Order. Then, before producing the specified documents, the Producing Party
20   must affix the “CONFIDENTIAL legend” to each page that contains Protected
21   Material. If only a portion of the material on a page qualifies for protection, the
22   Producing Party also must clearly identify the protected portion(s) (e.g., by
23   making appropriate markings in the margins).
24                 (b)   for testimony given in depositions, the Designating Party may
25   identify protected testimony on the record, before the close of the deposition, or
26   within fourteen (14) calendar days following receipt of the final, certified
27   transcript.
28
                                             -7-
1                 (c)    for information produced in some form other than
2    documentary and for any other tangible items, that the Producing Party affix in a
3    prominent place on the exterior of the container or containers in which the
4    information is stored the legend “CONFIDENTIAL” or “CONFIDENTIAL -
5    ATTORNEYS’ EYES ONLY.” If only a portion or portions of the information
6    warrants protection, the Producing Party, to the extent practicable, shall identify
7    the protected portion(s).
8          7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
9    failure to designate qualified information or items does not, standing alone, waive
10   the Designating Party’s right to secure protection under this Order for such
11   material. Upon timely correction of a designation, the Receiving Party must make
12   reasonable efforts to assure that the material is treated in accordance with the
13   provisions of this Order.
14         8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
15         8.1.   Timing of Challenges. Any Party or Non-Party may challenge a
16   designation of confidentiality at any time that is consistent with the Court’s
17   Scheduling Order.
18         8.2    Meet and Confer. The Challenging Party shall initiate the dispute
19   resolution process under Local Rule 37-1 et seq.
20         8.3    Joint Stipulation. Any challenge submitted to the Court shall be via
21   a joint stipulation pursuant to Local Rule 37-2.
22         8.4    The burden of persuasion in any such challenge proceeding shall be
23   on the Designating Party. Frivolous challenges, and those made for an improper
24   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
25   parties) may expose the Challenging Party to sanctions. Unless the Designating
26   Party has waived or withdrawn the confidentiality designation, all parties shall
27   continue to afford the material in question the level of protection to which it is
28
                                            -8-
1    entitled under the Producing Party’s designation until the Court rules on the
2    challenge.
3          9.     ACCESS TO AND USE OF PROTECTED MATERIAL
4          9.1    Basic Principles. A Receiving Party may use Protected Material that
5    is disclosed or produced by another Party or by a Non-Party in connection with
6    this Action only for prosecuting, defending or attempting to settle this Action.
7    Such Protected Material may be disclosed only to the categories of persons and
8    under the conditions described in this Order.          When the Action has been
9    terminated, a Receiving Party must comply with the provisions of
10   Section 15 below (FINAL DISPOSITION).
11         Protected Material must be stored and maintained by a Receiving Party at
12   a location and in a secure manner that ensures that access is limited to the persons
13   authorized under this Order.
14         9.2    Disclosure     of    Information     or     Items    designated     as
15   “CONFIDENTIAL.” Unless otherwise ordered by the court or permitted in
16   writing by the Designating Party, a Receiving Party may disclose any information
17   or item designated as “CONFIDENTIAL” only to the following persons:
18                (a)    the Receiving Party’s Outside Counsel of Record in this
19   Action, as well as employees of said Outside Counsel of Record to whom it is
20   reasonably necessary to disclose the information for this Action;
21                (b)    the officers, directors, and employees of the Receiving Party
22   to whom disclosure is reasonably necessary for this Action;
23                (c)    outside corporate counsel of the Receiving Party to whom
24   disclosure is reasonably necessary for this Action;
25                (d)    Experts (as defined in this Order) of the Receiving Party to
26   whom disclosure is reasonably necessary for this Action and who have signed the
27   “Acknowledgment and Agreement to Be Bound” (Exhibit A), subject to the
28   objection provision of Paragraph 9.4;
                                             -9-
1                   (e)   the court and its personnel;
2                   (f)   court reporters and their staff;
3                   (g)   professional jury or trial consultants, mock jurors, and
4    Professional Vendors to whom disclosure is reasonably necessary for this Action
5    and who have signed the “Acknowledgment and Agreement to Be Bound”
6    (Exhibit A);
7                   (h)   the author or recipient of a document containing the
8    information or a custodian or other person who otherwise possessed or knew the
9    information;
10                  (i)   during their depositions, witnesses, and attorneys for
11   witnesses, in the Action to whom disclosure is reasonably necessary provided: (1)
12   the deposing party requests that the witness sign the form attached as Exhibit A
13   hereto; and (2) they will not be permitted to keep any confidential information
14   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit
15   A), unless otherwise agreed by the Designating Party or ordered by the court;
16   pages of transcribed deposition testimony or exhibits to depositions that reveal
17   Protected Material may be separately bound by the court reporter and may not be
18   disclosed to anyone except as permitted under this Stipulated Protective Order;
19   and
20                  (j)   any mediators or settlement officers and their supporting
21   personnel, mutually agreed upon by any of the parties engaged in settlement
22   discussions.
23         9.3      Disclosure of Information or Items designated as “CONFIDENTIAL
24   - ATTORNEYS’ EYES ONLY.” Unless otherwise ordered by the court or
25   permitted in writing by the Designating Party, a Receiving Party may disclose
26   any information or item designated as “CONFIDENTIAL - ATTORNEYS’
27   EYES ONLY” only to the following persons:
28
                                              -10-
1                   (a)   the Receiving Party’s Outside Counsel of Record in this
2    Action, as well as employees of said Outside Counsel of Record to whom it is
3    reasonably necessary to disclose the information for this Action;
4                   (b)   Experts (as defined in this Order) of the Receiving Party to
5    whom disclosure is reasonably necessary for this Action and who have signed the
6    “Acknowledgment and Agreement to Be Bound” (Exhibit A), subject to the
7    objection provision of Paragraph 9.4;
8                   (c)   the court and its personnel;
9                   (d)   court reporters and their staff;
10                  (e)   professional jury or trial consultants, mock jurors, and
11   Professional Vendors to whom disclosure is reasonably necessary for this Action
12   and who have signed the “Acknowledgment and Agreement to Be Bound”
13   (Exhibit A);
14                  (f)   the author or recipient of a document containing the
15   information or a custodian or other person who otherwise possessed or knew the
16   information; and
17                  (g) any mediators or settlement officers and their supporting
18   personnel, mutually agreed upon by any of the parties engaged in settlement
19   discussions.
20         9.4      Opportunity For Objecting To Disclosures To Experts. Before a
21   Receiving Party shows a Designating Party’s CONFIDENTIAL information to
22   an Expert (as defined in this Order), the Receiving Party must first seek
23   permission from the Designating Party as follows:
24                  (a)   The Receiving Party seeking approval for disclosure to an
25   Expert must provide the Designating Party with a written notification, which
26   includes the name and curriculum vitae of the Expert that includes a description
27   of the Expert’s employment and consulting history during the past four years,
28   identification of all matters within the past four years in which the Expert testified
                                              -11-
1    at trial or by deposition, identification of any previous or current relationship with
2    any of the Parties or any competitors in the field of firearms components and jigs
3    relating to same, and an executed copy of the form attached hereto as Exhibit A,
4    at least seven (7) calendar days in advance of providing any CONFIDENTIAL
5    Information of the Designating Party to the Expert.
6                 (b)    If the Designating Party does not convey an objection to the
7    proposed disclosure within seven (7) calendar days of receipt of the written
8    notice, the Designating Party will be deemed to have waived objection to the
9    disclosure and its agreement will be assumed.
10                (c)    If within seven (7) calendar days of receipt of the written
11   notice, the Designating Party gives written notice of its objection to the disclosure
12   of CONFIDENTIAL Information to the Expert identified by written notice, there
13   shall be no disclosure to the Expert at issue until such objection is resolved. The
14   objection shall state the reasons why the Designating Party believes the identified
15   Expert should not receive CONFIDENTIAL Information.
16                (d)    If, after meeting and conferring in good faith, the Parties do
17   not otherwise resolve the dispute, the Designating Party shall seek relief from the
18   court, by way of filing a motion within fourteen (14) days of the meet and confer.
19   The filing and pendency of any such motion shall not limit, delay, or defer any
20   disclosure of the CONFIDENTIAL Information to persons as to whom no such
21   objection has been made, nor shall it delay or defer any other pending discovery.
22   If the Designating Party does not seek relief from the court within this time period,
23   the objection shall deemed to be resolved.
24         10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
25                PRODUCED IN OTHER LITIGATION
26         10.1 If a Party is served with a subpoena or a court order issued in other
27   litigation that compels disclosure of any information or items designated in this
28
                                             -12-
1    Action as “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’ EYES
2    ONLY” that Party must:
3                 (a)    promptly notify in writing the Designating Party; with the
4    notice including a copy of the subpoena or court order;
5                 (b)    promptly notify in writing the party who caused the subpoena
6    or order to issue in the other litigation that some or all of the material covered by
7    the subpoena or order is subject to this Protective Order; with the notice including
8    a copy of this Stipulated Protective Order; and
9                 (c)    cooperate with respect to all reasonable procedures sought to
10   be pursued by the Designating Party whose Protected Material may be affected.
11         10.2 If the Designating Party timely seeks a protective order, the Party
12   served with the subpoena or court order shall not produce any information
13   designated in this action as “CONFIDENTIAL” or “CONFIDENTIAL -
14   ATTORNEYS’ EYES ONLY” before a determination by the court from which
15   the subpoena or order issued, unless the Party has obtained the Designating
16   Party’s permission. The Designating Party shall bear the burden and expense of
17   seeking protection in that court of its confidential material and nothing in these
18   provisions should be construed as authorizing or encouraging a Receiving Party
19   in this Action to disobey a lawful directive from another court.
20         11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
21                BE PRODUCED IN THIS LITIGATION
22         11.1 The terms of this Order are applicable to information produced by a
23   Non-Party in this Action and designated as “CONFIDENTIAL” or
24   “CONFIDENTIAL - ATTORNEYS’ EYES ONLY.”                           Such information
25   produced by Non-Parties in connection with this litigation is protected by the
26   remedies and relief provided by this Order. Nothing in these provisions should
27   be construed as prohibiting a Non-Party from seeking additional protections.
28
                                             -13-
1          11.2 In the event that a Party is required, by a valid discovery request, to
2    produce a Non-Party’s confidential information in its possession, and the Party is
3    subject to an agreement with the Non-Party not to produce the Non-Party’s
4    confidential information, then the Party shall:
5                 (a)      promptly notify in writing the Requesting Party and the Non-
6    Party that some or all of the information requested is subject to a confidentiality
7    agreement with a Non-Party;
8                 (b)      promptly provide the Non-Party with a copy of the Stipulated
9    Protective Order in this Action, the relevant discovery request(s), and a
10   reasonably specific description of the information requested; and
11                (c)      make the information requested available for inspection by the
12   Non-Party, if requested.
13         11.3 If the Non-Party fails to seek a protective order from this court within
14   fourteen (14) days of receiving the notice and accompanying information, the
15   Receiving Party may produce the Non-Party’s confidential information
16   responsive to the discovery request. If the Non-Party timely seeks a protective
17   order, the Receiving Party shall not produce any information in its possession or
18   control that is subject to the confidentiality agreement with the Non-Party before
19   a determination by the court. Absent a court order to the contrary, the Non-Party
20   shall bear the burden and expense of seeking protection in this court of its
21   Protected Material.
22         12.    UNAUTHORIZED DISCLOSURE OF PROTECTED
23                MATERIAL
24         If a Receiving Party learns that, by inadvertence or otherwise, it has
25   disclosed Protected Material to any person or in any circumstance that is not
26   authorized under this Stipulated Protective Order, the Receiving Party must
27   immediately (a) notify in writing the Designating Party of the unauthorized
28   disclosures; (b) use its best efforts to retrieve all unauthorized copies of the
                                              -14-
1    Protected Material; (c) inform the person or persons to whom unauthorized
2    disclosures were made of all the terms of this Order; and (d) request such person
3    or persons to execute the “Acknowledgment an Agreement to Be Bound” attached
4    hereto as Exhibit A.
5          13.    INADVERTENT PRODUCTION OF PRIVILEGED OR
6                 OTHERWISE PROTECTED MATERIAL
7          13.1 If a party through inadvertence or mistake produces any
8    CONFIDENTIAL Information without marking it with the required legend, the
9    Producing Party may give written notice to the Receiving Party that the document,
10   discovery response, or deposition or other testimony contains CONFIDENTIAL
11   Information and should be treated as such in accordance with the provisions of
12   this Order. Upon receipt of such notice, and upon receipt of properly marked
13   materials, the receiving party shall return said unmarked materials and not retain
14   copies thereof, and must treat such documents, discovery responses, or deposition
15   or other testimony as CONFIDENTIAL Information and shall cooperate in
16   restoring the confidentiality of such CONFIDENTIAL Information.                The
17   inadvertent or unintentional disclosure by a party of Confidential Information,
18   regardless of whether the information was so designated at the time of disclosure,
19   shall not be deemed a waiver in whole or in part of a party’s claim of
20   confidentiality either as to the specific information disclosed or as to any other
21   information relating thereto or on the same or related subject matter, provided that
22   the Receiving Party is notified and properly marked documents are supplied as
23   provided herein. The Receiving Party shall not be responsible for the disclosure
24   or other distribution of belatedly designated Confidential Information as to such
25   disclosure or distribution that may occur before the receipt of such notification of
26   a claim of confidentiality and such disclosure or distribution shall not be deemed
27   to be a violation of this Order.
28
                                            -15-
1          13.2 Inadvertent disclosures of material protected by the attorney-client
2    privilege or the work product doctrine shall be handled in accordance with Federal
3    Rule of Evidence 502. Pursuant to Federal Rule of Evidence 502(d) and (e), the
4    production of privileged or work-product protected documents or information,
5    including electronically stored information, whether inadvertent or not, is not a
6    waiver of the privilege or protection in connection with discovery in this case or
7    any other federal proceeding.
8          13.3 If, after producing documents or materials in the litigation, a
9    Producing Party discovers that the documents or materials include information
10   that is properly subject to protection under the attorney-client privilege or the
11   attorney work product doctrine, the Producing Party shall promptly provide
12   written notice to the receiving party that the documents or materials were
13   inadvertently produced and properly subject to protection under the attorney-
14   client privilege or the attorney work product doctrine.
15         13.4 Upon receiving such written notice from the Producing Party that
16   privileged information or attorney work product material has been inadvertently
17   produced, the Receiving Party shall promptly return to the Producing Party or
18   destroy all such information, and all copies thereof, and the Receiving Party shall
19   promptly provide the Producing Party with notice that all such documents have
20   been returned or destroyed, except that the receiving party may retain one copy
21   of the inadvertently produced material for the sole purpose of challenging the
22   assertion of privilege or work product.
23         13.5 If the Receiving Party disagrees with the designation of any such
24   documents or materials as privileged or otherwise protected after conferring with
25   the Producing Party in good faith, the Receiving Party may move the court for
26   production of the returned documents or materials. If the Receiving Party does
27   not file such motion within fifteen (15) days after conferring with the Producing
28   Party, the Receiving Party shall return the remaining copy to the Producing Party.
                                            -16-
1    The Producing Party shall retain all returned documents or materials for further
2    disposition.
3          14.      MISCELLANEOUS
4          14.1 Right to Further Relief. Nothing in this Order abridges the right of
5    any person to seek its modification by the Court in the future.
6          14.2 Right to Assert Other Objections. By stipulating to the entry of this
7    Protective Order, no Party waives any right it otherwise would have to object to
8    disclosing or producing any information or item on any ground not addressed in
9    this Stipulated Protective Order. Likewise, no Party waives any right to object
10   on any ground to use in evidence of any of the material covered by this Protective
11   Order.
12         14.3 Filing Protected Material. A Party that seeks to file under seal any
13   Protected Material must comply with Local Civil Rule 79-5. Protected Material
14   may only be filed under seal pursuant to a court order authorizing the sealing of
15   the specific Protected Material. If a Party’s request to file Protected Material
16   under seal is denied by the court, then the Receiving Party may file the
17   information in the public record unless otherwise instructed by the court.
18         15.      FINAL DISPOSITION
19         15.1 After the final disposition of this Action, as defined in Section 6
20   (DURATION), within sixty (60) days of a written request by the Designating
21   Party, each Receiving Party must return all Protected Material to the Producing
22   Party or destroy such material. As used in this subdivision, “all Protected
23   Material” includes all copies, abstracts, compilations, summaries, and any other
24   format reproducing or capturing any of the Protected Material. Whether the
25   Protected Material is returned or destroyed, the Receiving Party must submit a
26   written certification to the Producing Party (and, if not the same person or entity,
27   to the Designating Party) by the 60-day deadline that (1) identifies (by category,
28   where appropriate) all the Protected Material that was returned or destroyed and
                                            -17-
1    (2) affirms that the Receiving Party has not retained any copies, abstracts,
2    compilations, summaries or any other format reproducing or capturing any of the
3    Protected Material.
4          15.2 Notwithstanding the provisions in this Section 15, Outside Counsel
5    of Record are entitled to retain an archival copy of all pleadings, motion papers,
6    trial, deposition, and hearing transcripts, legal memoranda, correspondence,
7    deposition and trial exhibits, expert reports, attorney work product, and consultant
8    and expert work product, even if such materials contain Protected Material. Any
9    such archival copies that contain or constitute Protected Material remain subject
10   to this Protective Order as set forth in Section 6 (DURATION).
11
12         16.    VIOLATION

13         Any violation of this Order may be punished by appropriate measures

14   including, without limitation, contempt proceedings and/or monetary sanctions.

15
16   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
17
18
     Dated: October 21, 2019                 ________________________________
19                                           JOHN D. EARLY
20                                           United States Magistrate Judge
21
22
23
24
25
26
27
28
                                            -18-
1                                         EXHIBIT A
2            AGREEMENT TO BE BOUND BY PROTECTIVE ORDER
3    I, _____________________________________________ [print or type name],
4    of _____________________________________________ [print or type full
5    address, and identify company, partnership or organization and its address if
6    applicable], declare and say that:
7          1.     I am employed as _____________________________________ by
8    _____________________________________________________________.
9          2.     I have read the Stipulated Protective Order in Blackhawk
10   Manufacturing Group Inc. v. Tactical Gear Heads LLC, et al., Case No. 8:19-cv-
11   01173-DOC-JDE, pending in the United States District Court for the Central
12   District of California, and have received a copy of the Stipulated Protective Order
13   (“Protective Order”).     I, and my above-identified company, partnership or
14   organization, hereby agree to comply with and be bound by the terms and
15   conditions of that Order unless and until modified by court order.
16         3.     I, and my above-identified company, partnership or organization,
17   promise to use any and all CONFIDENTIAL Information, as defined in the
18   Protective Order, given to me only in a manner authorized by the Protective
19   Order, and only to assist outside litigation counsel in the litigation of this matter.
20         4.     I, and my above-identified company, partnership or organization,
21   promise to not disclose or discuss such CONFIDENTIAL Information with
22   anyone other than the persons authorized in accordance with the provisions of the
23   Protective Order.
24         5.     When I have completed my assigned duties relating to this litigation,
25   I, and my above-identified company, partnership or organization, will return to
26   outside litigation counsel, or destroy, all documents and things that come into our
27   possession, or that we have prepared relating to such documents and things, that
28   contain CONFIDENTIAL Information.              I acknowledge that the return or
                                             -19-
1    destruction of such materials shall not relieve me or my above-identified
2    company, partnership or organization, from any of the continuing obligations
3    imposed by the Protective Order.
4               6.    I, and my above-identified company, partnership or organization,
5    further agree to submit to the jurisdiction of the United States District Court for
6    the Central District of California with respect to enforcement of the Protective
7    Order, even if such enforcement proceedings occur after termination of this
8    action.
9               7.    I understand that any disclosure or use of CONFIDENTIAL
10   Information in any manner contrary to the provisions of the Protective Order may
11   subject me to sanctions for contempt of court.
12              8.    I am a duly authorized representative of ____________________
13   [identify company, partnership or organization if applicable] and have full
14   authority to enter into this Undertaking on behalf of the above-identified
15   company, partnership or organization as of the date set forth below.
16              I declare under penalty of perjury that the foregoing is true and correct.
17   [if executed outside of the United States: I declare under penalty of perjury
18   under the law of the United States of America that the foregoing is true and
19   correct.]
20              Executed on this ____ day of __________________, 2019 at
21   _______________________________ [insert location, e.g., city and state].
22
23                                        ____________________________________
                                          Signature
24
25
26   31545732

27
28
                                                 -20-
